MEMORANDUM OPINION
                                            No. 04-10-00735-CV

     IN RE AMERICAN HOME ASSURANCE CO., BROADSPIRE SERVICES INC.,
                         and Tammy BINGHAM

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: October 27, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 15, 2010, relators filed a petition for writ of mandamus. The court has

considered relators’ petition for writ of mandamus and is of the opinion that relators are not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

Tex. R. App. P. 52.8(a).

                                                                      PER CURIAM




           1
           This proceeding arises out of Cause No. 2009-CI-15666, styled Armando Almendarez v. American Home
Assurance Company, et al., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Gloria
Saldaña presiding. However, the order complained of was signed by the Honorable Michael Peden, presiding judge
of the 285th Judicial District Court, Bexar County, Texas.